ACCEPTED
                                                                                     03-15-00273-CR
                                                                                             8361179
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                               12/23/2015 1:21:22 PM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                IN THE THIRD COURT OF APPEALS
                       AT AUSTIN, TEXAS
                                                                  FILED IN
                                                           3rd COURT OF APPEALS
CHRISTOPHER TREMANE                   §                         AUSTIN, TEXAS
SAUNDERS,                             §                    12/23/2015 1:21:22 PM
        Appellant                     §                        JEFFREY D. KYLE
                                      § CAUSE NO.                   Clerk
                                                       03-15-00273-CR
V.                                    § TRIAL COURT NO. 68919
                                      §
THE STATE OF TEXAS,                   §
        Appellee                      §

     MOTION TO EXTEND TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      NOW      COMES       CHRISTOPHER          TREMANE        SAUNDERS,

Appellant in the above styled and numbered cause, by and through Counsel,

and moves this Court to grant an extension of time to file appellant’s brief,

pursuant to Rule 38.6(d) of the Texas Rules of Appellate Procedure, and

for good cause shows the following:

      1. This case is on appeal from the 27th District Court in Bell County,

Texas.

      2.   The case below is styled The State of Texas v. Christopher

Tremane Saunders and numbered 68919.

      3. Appellant was convicted of injury to a child, elderly or disabled

individual. Appellant was assessed a sentence of six (6) year’s incarceration




                                      1
in the Institutional Division of the Texas Department of Criminal Justice on

April 30, 2015.

      4.     Notice of appeal was given on April 30, 2015.

      5.         The Clerk’s and Reporter’s records were filed on June 30, 2015

           and November 24, 2015, respectively.

      6. The Appellant’s brief is presently due on December 24, 2015.

      7. Appellant requests an extension of time to file Appellant’s brief of

30 days from December 24 date until January 24, 2016.

      8. No previous requests for extension to file the brief have been filed

in this cause.

      9. Defendant is currently incarcerated.

      Appellant relies on the following facts as good cause for the requested

extension: Besides Counsel’s normal workload, on December 14, 2015,

Counsel for appellant completed and filed a brief in a non-death penalty

capital case, to-wit: Boswell v. State, No. 03-15-00540-CR. The reporter’s

record in that case consisted of 12 volumes covering, with various pre-trial

hearings, a week-long trial. Immediately following that, Counsel was out of

her office for approximately 4 working days including over-night stays in

connection with other legal matters. Finally, Counsel had planned vacation

time during the Christmas holidays from the 23rd of December until the 4th of



                                         2
January, 2016.    The undersigned, therefore, would request an additional 30

days from December 24, 2015, to review the record and to perform the

necessary legal research for preparation of the brief herein.

      WHEREFORE, Appellant prays that this Court grant this Motion to

Extend Time to File Appellant’s Brief, and for such other and further relief

as the Court may deem appropriate.

                                       Respectfully submitted,

                                       COPELAND LAW FIRM
                                       P.O. Box 399
                                       Cedar Park, TX 78613
                                       Mobil/Text: 512.897.8126
                                       Fax: 512-215-8114
                                       Email: ecopeland63@yahoo.com
                                       By: /s/ Erika Copeland
                                                Erika Copeland
                                                State Bar No. 16075250
                                                Attorney for Appellant

                 CERTIFICATE OF SERVICE AND OF
                    COMPLIANCE WITH RULE 9

       This is to certify that on December 22, 2015, a true and correct copy
of the above and foregoing document was served on Henry L. Garza,
District Attorney, Attn: Bob Odom, Appellate Division, PO Box 324,
Belton, TX 76513-0324, and that this Motion to Extend Time to File
Appellant’s Brief is in compliance with Rule 9 of the Texas Rules of
Appellate Procedure and that portion which must be included under Rule
9.4(i)(1) contains 541 words. A conference with opposing counsel was held
on December 23, 2015, and opposing party does not oppose said motion.


                                              /s/ Erika Copeland
                                                  Erika Copeland

                                       3